Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-18-00338-CV

                                       Susan MOULTON,
                                           Appellant

                                                 v.

                                         Michel SHANE,
                                            Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 2017CV04847
                         Honorable Timothy Johnson, Judge Presiding

       BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, the order of the trial court sustaining
Michel Shane’s special appearance and dismissing the lawsuit for lack of personal jurisdiction is
AFFIRMED. All costs of appeal are assessed against Appellant Susan Moulton.

       SIGNED December 12, 2018.


                                                  _____________________________
                                                  Irene Rios, Justice